Citation Nr: 1610645	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  10-04 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a right knee disability, status-post total replacement.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1961 to October 1982, including participation in Operation Eagle Claw.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2013 the Board reopened the Veteran's claim for service connection for a right knee disability and remanded the claim for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Board finds that remand is necessary for an addendum opinion.  In this respect, the Veteran currently has an artificial right knee.  Prior to a total right knee replacement, he had abnormalities which included arthritis and meniscal injury.  

Pursuant to the August 2013 Board remand, the Veteran was afforded a VA knee examination in March 2014.  Following a thorough review of the record and examination of the Veteran, the examiner concluded that the Veteran's currently diagnosed right knee disability was not caused or aggravated by his military service.  In support of the opinion, the examiner noted that the in-service injury described by the Veteran is not the type of injury that could lead to the Veteran's current knee disability.  Notably, the examiner was specifically instructed that the Veteran's reports regarding his in-service knee injury were credible and that the examiner accepted them as true in conjunction with the opinion provided.  

The Board observes that the VA examiner's opinion is ambiguous as to whether the Veteran's right knee arthritis and/or meniscal injury could be attributable to the accepted in-service knee injury.  This appears to be implied by the March 2014 examiner, but there is no rationale provided which clarifies this matter.  As such, the Board will remand this claim for a clarifying addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran to allow him the opportunity to provide the address information for the current custodian of records for Dr. Postal.

2.  After completion of the above, forward the claims folder to the March 2014 examiner for an addendum opinion.  If this examiner is not available, obtain an opinion from an equally qualified physician.  The need for additional examination is left to the discretion of the examiner.  

The examiner is requested to identify all right knee disorders manifested prior to the total knee replacement and, thereafter, provide opinion as to whether it is at least as likely as not that any of the knee disorders manifested prior to the total knee replacement had its onset in service OR caused or aggravated by his active duty service.

The Board specifically finds that the Veteran's statements regarding his participation in Operation Eagle Claw and the consequent injury to the knee are credible.  Therefore, the question revolves around the likelihood of such an injury leading to any right knee disability manifested during service and thereafter.  

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide the underlying reasons for any opinions provided, such as whether there is any medical reason to accept or reject the Veteran's contentions that his in-service knee injury led to a chronic right knee disability which began in service or thereafter, including whether his reported recurrent swelling episodes since service demonstrated the onset of any of his subsequently diagnosed right knee disorders.
 
3.  Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent adjudication of the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

